Hanna, J.
This was an action on a written conditional subscription of stock. The complaint avers performance by the plaintiffs of the condition, &c. Upon the trial the plaintiffs — the bill of exceptions shows — offered the written subscription in evidence, and also certain extracts from the records of the corporation, for the purpose of showing performance of the condition. It then states that the reception of the evidence was “objected to by the defendant, and the objection sustained by the Court.”
Whether the objection applied to the whole of the evidence offered, or only to the extracts from the records, is made a question of discussion by counsel. If the objection *549really applied to the offer to introduce the written subscription, which we are inclined to think it did, so far as we are informed by, the record, then the cause of objection is so , , ' , ...... ... ,. manifest that we would not require it to be specihcally pointed out.
O. H. Smith, for the appellants.
The writing was the foundation of the suit, and a copy was filed with the complaint, and no verified answer was filed. We cannot conceive of any valid objection to its admission under the pleadings.
Per Cwriam. — The judgment is reversed with costs. Cause remanded, &c.